DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 26 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Claim 26 fails to further distinguish the structure of claim 16. The limitations disclosed in claim 26 are viewed as merely functional/intended use limitations of the .
Claim 29 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 14 should refer to other claims in the alternative only.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (US 20060023828 A1) in view of Buffet (US 20030150999 A1).

With regards to claim 17, McGregor discloses wherein the electrodes are free of fissile material deposits [0091] and wherein one or more different neutron responsive materials are disposed on one or more inner surfaces within the detection chamber [0009].
With regards to claim 18 and 22-24, McGregor discloses the claimed invention according to claim 1. Claims 3 and 7-10 further limit the substrate, which is the alternative to the claimed inert housing taught by McGregor.
With regards to claim 19, McGregor discloses wherein the neutron responsive material composition is similar to the nuclear material being monitored for the purpose of determining fission rate of said nuclear material (Abstract).
With regards to claim 20, McGregor discloses further comprising an insulating layer encapsulating the fissile material, thereby, electrically insulating the electrodes [0009].
With regards to claim 21, McGregor discloses the claimed invention according to claim 1, wherein the neutron reactive material is placed or coated within the volume of the chamber [0008]. With respect to the method of manufacture claimed in claim 6, it should be noted that process limitations cannot serve to impart patentability to structures. In re Dike, 157 USPQ 581,585 (CCPA 1968). Methods of making a claimed product are immaterial in a product claim in view of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and In re Brown, 459 F.2d531,173 USPQ 685 (CCPA 1972). It is axiomatic that the additional presence of process limitations, no matter how detailed, cannot impart patentability to a product. In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); In re Johnson, 394 F.2d 591,157 USPQ 620 (CCPA 1968); and In re Stephen, 345 F.2d 1020, 145 USPQ 656 (CCPA 1965). Accordingly, the presence of “grown within” in the claim is irrelevant in the absence of any structural significance.

With regards to claim 26, McGregor discloses an array of detectors [0009].
With regards to claim 27, McGregor discloses wherein the array of devices share a common anode and/or common cathode [0111].
With regards to claim 28, McGregor discloses further including a device which has no neutron responsive material for the compensation of signal produced from non-neutron induced events [0009].
With regards to claim 29, McGregor discloses a nuclear fuel assembly within which at least one device of claim 1 and/or instrument of claim 11 is incorporated [0011].
With regards to claim 30, McGregor discloses wherein the volume of the detection chamber is wholly or partially compartmentalized [0084].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884